


Exhibit 10(a)1




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


The following are the annual base salaries, effective March 1, 2014 unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
The Southern Company (the “Company”) and certain other executive officers of the
Company who served during 2013.




Thomas A. Fanning
Chairman, President and Chief Executive Officer


$1,200,000
 
Art P. Beattie
Executive Vice President and Chief Financial Officer


$673,498
 
W. Paul Bowers
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia Power Company


$787,338
 
Kimberly S. Greene
Executive Vice President and Chief Operating Officer


$650,000
 
Charles D. McCrary*
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama Power Company


$803,247
 





*Resigned as President and Chief Executive Officer of Alabama Power Company
March 1, 2014. Retirement effective May 1, 2014.




